United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sunnyside, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0566
Issued: August 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2019 appellant filed a timely appeal from an October 24, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right wrist injury
in the performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 24, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 6, 2018 appellant, then a 56-year-old custodian, filed an occupational
disease claim (Form CA-2) alleging that she sustained de Quervain’s tenosynovitis of her wrist
due to factors of her federal employment, which included repetitive motion and twisting of her
wrists. She did not specify which wrist was involved. Appellant indicated that she became aware
of the condition in May 2017 and that it was causally related to factors of her federal employment
on May 28, 2017. She stopped work on September 6, 2018.
In a September 6, 2018 supplemental statement, appellant indicated that she went to the
urgent care center on May 28, 2017 because she had severe, unrelenting, and nagging pain. She
indicated that she was diagnosed with de Quervain’s tenosynovitis due to repetitive motion at
work. Appellant explained that it was hard to use her right hand for her daily hygiene and to
perform work activities.
OWCP received a job description form and e-mails between E.C., a human resource
management specialist, and A.B., a manager, describing appellant’s duties as sweeping no more
than two hours per day.
In a development letter dated September 21, 2018, OWCP advised appellant that it required
additional factual and medical evidence to establish her claim. It attached a questionnaire,
requesting that she provide a detailed description of the employment factors she believed
contributed to her right hand condition, including a description of the exact medical condition she
was claiming, relevant dates, and required duties. OWCP also requested that appellant’s attending
physician provide a comprehensive narrative medical report. It afforded appellant 30 days to
submit the necessary evidence.
In August 16, 2018 work excuse and treatment notes, Dr. Judah Fierstein, Board-certified
in emergency medicine, indicated that appellant could return to work on August 20, 2018.
In a September 4, 2018 report, Dr. Bradley Horak, an orthopedic hand surgeon, noted that
appellant was seen for recurrence of right wrist pain “x 15 months.” He noted that she was seen
for an injection on June 5, 2017 which relieved her symptoms until March 2018, when she was
given an injection by Dr. Jennifer Gordon, Board-certified in emergency medicine, and was seen
for urgent care on August 16, 2018 for the same complaint and given a wrist splint. Dr. Horak
diagnosed radial styloid tenosynovitis and proposed a decompression of the right first dorsal
extensor compartment. A duty status report (Form CA-17) of even date by him noted the diagnosis
of radial styloid tenosynovitis and provide restrictions on twisting, pulling/pushing, simple
grasping, and fine manipulation.
In a September 27, 2018 treatment note, Dr. Maxim Tyorkin, a Board-certified orthopedic
surgeon, noted that he saw appellant for an initial consultation for an employment-related injury
that occurred on May 11, 2017, when she injured her right wrist. He diagnosed right wrist
de Quervain’s syndrome.
By decision dated October 24, 2018, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the occupational exposure occurred as alleged as she had

2

not responded to the questionnaire provided with its September 21, 2018 development letter. It
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Appellant’s burden of proof includes the submission of a detailed description of the
employment factors, which he or she believes caused or adversely affected a condition for which
compensation is claimed.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right wrist
injury in the performance of duty, as alleged.
Appellant has not established the factual component of her claim, as she failed to describe
the circumstances surrounding the occupational factors, which she believed caused or contributed
to her diagnosed conditions. To establish a claim for compensation in an occupational disease
claim, an employee must submit a statement which identifies the factors of employment believed

3

See E.V., Docket No. 19-0447 (issued June 25, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

S.J., Docket No. 17-1798 (issued February 23, 2018).

3

to have caused her condition.8 Appellant has not provided factual information to establish that an
occupational exposure occurred as alleged.9
In a development letter dated September 21, 2018, OWCP requested that appellant provide
detailed information concerning the occupational factors she believed contributed to her condition
and respond to its questionnaire. However, appellant failed to respond or otherwise provide a
detailed narrative statement describing the employment factors, which she believed contributed to
her condition.10 The Board notes that she only provided a generalized and vague statement on her
Form CA-2, which stated that the repetitive motion and twisting of her wrist caused inflammation.
Furthermore, on her claim form appellant did not identify with specificity which wrist was the
subject of her complaints. In her September 6, 2018 narrative statement, she indicated that she
had severe, unrelenting, and nagging right wrist pain and had been diagnosed with de Quervain’s
tenosynovitis due to repetitive motion at work. However, the statement again did not describe the
specific employment factors appellant believed caused or contributed to her condition.11
While appellant submitted medical reports to the record, these reports also did not describe
specific employment factors which allegedly caused her right wrist injury.
As appellant has not described the employment factors alleged to have caused her injury,
the Board finds that she has not met her burden of proof to establish an injury in the performance
of duty, as alleged. As such, the medical evidence need not be addressed.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right wrist
injury in the performance of duty, as alleged.

8

D.M., Docket No. 18-0335 (issued June 18, 2018).

9

Id.

10

See D.C., Docket No. 18-0082 (issued July 12, 2018).

11

Id.

12
See E.V., supra note 3; see V.F., 58 ECAB 321, 327 (2007); see also Bonnie A. Contreas, 57 ECAB 364, 368
n.10 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

